178 N.W.2d 317 (1970)
STATE of Iowa, Plaintiff-Appellant,
v.
William HOCKER, Defendant-Appellee.
No. 53775.
Supreme Court of Iowa.
June 23, 1970.
Richard C. Turner, Atty. Gen., William W. Garretson, Asst. Atty. Gen., and Barry M. Anderson, Deputy Lee County Atty., for the State.
N. E. McManus, Keokuk, for defendant.
UHLENHOPP, Justice.
A jury found defendant not guilty of hunting at night by artificial light. The State sought to appeal to obtain a decision on a question of law. See Code, 1966, secs. 793.1, 793.20.
An appeal of a criminal prosecution can only be taken from "the final judgment". Sec. 793.2. The statute applies to appeals by the State as well as by defendants. State v. Addison, 250 Iowa 712, 95 N.W.2d 744. When a jury finds a defendant not guilty, "the court must render judgment of acquittal immediately." Sec. 789.1.
The trial court did not render a separate written entry acquitting defendant. The last calendar entry recites, "Instructions given and jury retired at 3:15 and returned at 3:25 with a verdict of not guilty", but no judgment of the court acquitting defendant was added. See Nevitt v. Wilson, 116 Tex. 29, 30, 36, 285 S.W. 1079, 1080, 1083 (docket notation "Jury verdict on special issues for plaintiff" not a judgment, but "a mere memorandum by the court that the verdict of the jury had been received").
There is no judgment here and we have no jurisdiction.
Appeal dismissed.
All Justices concur.